DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of December 14, 2021.  Applicant’s arguments have been considered.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on December 14, 2021, have been noted.

Priority:  08/26/2016
Status of Claims:  Claims 1 – 8 and 11 – 15 are pending.  Claims 1, 4 and 11 have been AMENDED.  Claims 9, 10, 16 and 17 have previously been CANCELLED.  
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 11 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 4 and 11 contain the terms of “training a credit evaluation model by machine learning, wherein the credit evaluation model is generated based on a modeling algorithm comprising Gradient Boosting Decision Tree (GBDT) or deep neural network;” (noting Claim 1 not being specific to identification of a credit evaluation model. (e.g., see Claim 11, lines 5 – 7.))
The Examiner notes that terminology of “machine learning” appears in the specification twice.  Specification paragraph 3 includes reference to machine learning as follows:
[0003] In relevant technologies, a large amount of business data from users typically can be collected as modeling samples in a business scenario. The modeling samples are trained using a method of statistical model or machine learning to construct a business model. When the business model construction is completed, business data can be inputted into the business model, and corresponding business prediction can be made in the business scenario according to output results of the business model. {emphasis added}

Specification paragraph 36 includes reference to machine learning as follows:
[0036] A business risk model is an evaluation model for evaluating business risks. In relevant technologies, a large amount of business data typically can be collected, as modeling samples, in a business scenario, and the modeling samples are classified based on whether the modeling samples contain a pre-defined business risk event. Then, the modeling samples are trained using a method of statistical model or machine learning to construct a business model. {emphasis added}

The Examiner notes that the term “machine learning” appears in the specification in only the above two paragraphs, and is referenced in merely a general fashion. 
The Examiner also notes that reference to “GBDT (Gradient Boosting Decision Tree)” and “deep neural network” appears in the specification only once.  Specification paragraph 43 identifies the subject terms as follows: 
[0043] With the development of big data mining technologies and the improvement of computation performance of computers, however, more and more complex algorithms have been applied in evaluation models, such as GBDT (Gradient Boosting Decision Tree, which is an iterative decision tree algorithm), deep neural network, and the like. Since models generated based on these complex algorithms are not easy to be interpreted, a consequent issue is that, when designing the above determination algorithm, it is usually difficult to go deep inside the algorithm of the model, and there will be difficulties in designing the above determination algorithm. {emphasis added}

The Examiner additionally notes that reference to the subject terms appears in the specification only at paragraph 43, and is also referenced in merely a general fashion. 
In consideration of the general presentation of terms in the specification, the definitive and descriptive claim language of “training a credit evaluation model by machine learning, wherein the credit evaluation model is generated based on a modeling algorithm comprising Gradient Boosting Decision Tree (GBDT) or deep neural network;” is not adequately supported by the general, and limited, presentation of terms in the specification.  Simply, there appears to be a missing nexus from the specification to the presented and definitive language of the instant claims. (The Examiner further notes that specification paragraph 43 merely relates GBDT to an evaluation model, and does not establish a clear basis for generating a model to be trained by machine learning.)  Therefore, Claims 1, 4 and 11 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  Claims 2, 3, 5 – 8 and 12 – 15 are rejected on the basis of dependency.   

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 11 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 11 recites, in part, a system for guiding credit improvement with inputting a first sample into a credit evaluation model, obtain a first credit score, the first sample comprises a plurality of variables, replacing a value of the variable with a threshold as a mean, median or mode value of a group of target users, inputting second samples to obtain a plurality of second credit scores, determining a key variable having the highest impact on the first credit score based upon a difference to the second credit score set, determining a second credit score, determining a key variable, determining a behavioral variable, and sending a guide to a user.  The limitations of guiding credit improvement with inputting a first sample into a model, obtaining a score, comprising, replacing, inputting, obtaining, determining, and sending a guide to a user, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a device, processors and memories to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 17, 22, 161 and 171 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  (The Examiner notes that the limitation of training a model by machine learning is also referenced in merely a general fashion (noting specification phraseology of “machine learning” appearing only in specification paragraphs 3 and 36.))  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 12 – 15 are dependent from Claim 11, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 12 – 15 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with guiding credit improvement with inputting a first sample into a model, obtaining a score, comprising, replacing, inputting, obtaining, determining, and sending a guide to a user is not an inventive concept.
Independent process Claim 1 and independent process Claim 4 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 1 and 4 are substantially similar to system Claim 11. 
Claims 2, 3 and 5 – 8, dependent from Claims 1 and 4, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2, 3 and 5 – 8 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with guiding credit improvement with inputting a first sample into a model, obtaining a score, comprising, replacing, inputting, obtaining, determining, and sending a guide to a user is not an inventive concept.
Therefore, Claims 1 – 8 and 11 – 15 are rejected under 35 U.S.C. 101.  Claims 1 – 8 and 11 – 15 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
The Examiner notes that method Claims 1 and 4, and Claims dependent from Claims 1 and 4, may additionally be subject to a rejection under 35 U.S.C. 101 regarding the absence of adequate identification of computer implementation.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The amendments to the claims have been entered.
Applicant has amended independent Claims 1, 4 and 11 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, guiding credit improvement, scoring and sending a guide to a user remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in the functioning of the system, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Additionally, while association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology also does not demonstrate patent eligibility.  Further, the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant’s reference to unconventional steps/features, and apparent reference to Berkheimer is unpersuasive, because the 35 U.S.C. 101 rejection is not founded upon the grounds of being well-understood, routine and conventional.
Claims 1, 4 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 4 and 11, along with Claims dependent from Claim 1, 4 and 11, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 8, and 11 – 15. 

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Rohn et al., U.S. 9,569,797 generally identifying sample input to a model, and identification of scoring relative to variable; Falkenborg et al., U.S. 2013/0151388 generally identifying key variables and events subject to modeling; Zhang et al., U.S. 8,515,862 generally identifying model validation and credit risks; Stibel et al., U.S. 2014/0279394 generally identifying component scoring relative to credit; and Crawford et al., U.S. 8,078,524 generally identifying credit scores and operations affecting scores. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
December 12, 2022